In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
CARL KONEN,              *
                         *                         No. 18-174V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: February 3, 2021
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza vaccine;
AND HUMAN SERVICES,      *                         chronic inflammatory demyelinating
                         *                         polyneuropathy (“CIDP”)
                         *
             Respondent. *
******************** *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for Petitioner;
Mollie D. Gorney, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On January 12, 2021, the parties filed a joint stipulation concerning the
petition for compensation filed by Carl Konen on February 2, 2018. Petitioner
alleged that the influenza (“flu”) vaccine he received on September 26, 2016,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
caused him to suffer vaccine-induced chronic inflammatory demyelinating
polyneuropathy (“CIDP”). Petitioner represents that there has been no prior award
or settlement of a civil action for damages on his behalf as a result of his condition.




       1 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccine either caused or significantly aggravated
petitioner’s alleged injury or any other injury, and denies that petitioner's current
disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

      Damages awarded in that stipulation include:

      1. A lump sum payment of $304,168.16 in the form of a check payable
         to petitioner. This amount represents compensation for first year life
         care expenses, lost earnings, pain and suffering, and past
         unreimbursable expenses.

      2. A lump sum payment of $1,296.97 in the form of a check payable
         jointly to petitioner and Summa Health System. This amount
         represents compensation for past unreimbursable expenses.
         Petitioner agrees to endorse this check to Summa Health System.

      3. A lump sum payment of $9,236.65 in the form of a check payable
         jointly to petitioner and Accredo Health, Inc. This amount
         represents compensation for past unreimbursable expenses.
         Petitioner agrees to endorse this check to Accredo Health, Inc.

      The above amounts represent compensation for all damages that would
      be available under 42 U.S.C. § 300aa-15(a).


      4. An amount sufficient to purchase the annuity contract described
         below and in paragraph 10 of the stipulation, paid to the life
         insurance company from which the annuity contract will be
         purchased:

             a. For future unreimbursable Health Insurance Maximum out of
                pocket expenses, beginning on the first anniversary of the date
                of judgment, an annual amount of $5,600.00 to be paid up to
                the anniversary of the date of judgment in year 2023,
                increasing at the rate of three percent (3%), compounded
                annually from the date of judgment.
                                          2
b. For future unreimbursable Medigap C and Medicare Part D
   expenses, beginning on the first anniversary of the date of
   judgment in 2023, an annual amount of $4,021.75 to be paid
   for the remainder of petitioner’s life, increasing at the rate of
   three percent (3%), compounded annually from the date of
   judgment.

c. For future unreimbursable Podiatrist, Gym, and Tylenol
   expenses, beginning on the first anniversary of the date of
   judgment, an annual amount of $1,049.97 to be paid for the
   remainder of petitioner’s life, increasing at the rate of three
   percent (3%), compounded annually from the date of
   judgment.

d. For future unreimbursable Reacher, Raise Toilet Seat, Cane,
   Walker, Shower Chair, Handheld Showever, and Lifeline
   expenses, beginning on the first anniversary of the date of
   judgment, an annual amount of $434.18 to be paid for the
   remainder of petitioner’s life, increasing at the rate of three
   percent (3%), compounded annually from the date of
   judgment.

e. For future unreimbursable Scooter, Scooter Battery, Scooter
   Maintenance, Scooter Life, and Life Chair expenses, beginning
   on the first anniversary of the date of judgment, an annual
   amount of $744.28 to be paid for the remainder of petitioner’s
   life, increasing at the rate of three percent (3%), compounded
   annually from the date of judgment.

f. For future unreimbursable Home Health Care expenses,
   beginning on the first anniversary of the date of judgment, an
   annual amount of $13,000.00 to be paid up to the anniversary
   of the date of judgment in year 2028. Then, beginning on the
   anniversary of the date of judgment in year 2028, an annual
   amount of $15,600.00 to be paid up to the anniversary of the
   date of judgment in year 2038. Thereafter, beginning on the
   anniversary of the date of judgment in year 2038, an annual
   amount of $18,200.00, to be paid for the remainder of
   petitioner’s life, all amounts increasing at the rate of three
                            3
                   percent (3%), compounded annually from the date of
                   judgment.

               g. For future unreimbursable Ancillary Service expenses,
                  beginning on the first anniversary of the date of judgment, an
                  annual amount of $1,750.00 to be paid up to the anniversary of
                  the date of judgment in year 2030, increasing at the rate of
                  three percent (3%), compounded annually from the date of
                  judgment.

               h. For future unreimbursable Driving Evaluation expenses,
                  beginning on the first anniversary of the date of judgment, an
                  annual amount of $130.00 to be paid up to the anniversary of
                  the date of judgment in year 2036, increasing at the rate of
                  three percent (3%), compounded annually from the date of
                  judgment.


       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Fed eral
Claims judge.

                                                 4